Shulman, Judge.
Appellant, plaintiff below, brought suit against James Johnson for damages arising out of an automobile collision. Defendant filed a counterclaim against plaintiff for damages he sustained in the collision. During the pendency of the action, Johnson died and Hugh McNatt, as administrator of Johnson’s estate, was substituted as a party defendant. The jury returned a verdict for the plaintiff on defendant’s counterclaim and for the defendant on plaintiffs suit. Plaintiff appeals.
1. Appellant contends that the trial court erred in denying her motion denominated a motion "to dismiss” defendant’s counterclaim, which motion was made at the close of defendant’s evidence. Appellant argues ,that said *563counterclaim confused the jury and was unsupported by evidence. We cannot agree that the court’s refusal to sustain appellant’s motion requires reversal.
Argued January 8, 1979 —
Decided April 4, 1979.
Richard D. Phillips, for appellant.
W. Ward.Newton, Joseph D. McGovern, for appellee.
Even assuming, without deciding, that the trial court erred in admitting evidence of defendant’s counterclaim, the jury verdict in favor of plaintiff on the counterclaim rendered any error harmless. "Furthermore, the jurors’ attention was not diverted from [plaintiffs] claim since their verdict clearly decided that claim against [her]. Since none of the errors enumerated are concerned with [a] verdict adverse to the appealing party, we must conclude that the errors committed, if any, were harmless.” Bundy v. Dillard, 134 Ga. App. 69, 70 (213 SE2d 172).
2. Similarly, we find appellant’s argument that the verdict was contrary to the evidence to be without merit. "While there was evidence which would have authorized a verdict for the [plaintiff] in some amount, it did not demand it. There was also evidence which authorized the verdict for the defendant. [Cit.]” Brookshire v. J. P. Stevens Co., 133 Ga. App. 97, 102 (210 SE2d 46). The trial court properly denied plaintiffs motion for new trial.
3. Since we have upheld the judgment of the trial court, we need not decide the merits of defendant’s cross appeal.

Judgment affirmed.


Deen, C. J., and McMurray, J., concur.